UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 January 17, 2013 Date of Report (Date of earliest event reported) ECOLOGY AND ENVIRONMENT, INC. (Exact name of registrant as specified in its charter) Commission File Number 1-9065 New York 16-0971022 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 368 Pleasant View Drive Lancaster, New York (Address of principal executive offices) (Zip code) (716) 684-8060 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Ecology and Environment, Inc. (the “Company”) held its Annual Meeting of Stockholders on January 17, 2013.At the meeting, stockholders elected two (2) Class A nominees and six (6) Class B nominees for election as Directors of the Company.Set forth below are the names of the nominees for election as Director of the Company, and the votes cast for, against or withheld, as well as the number of abstentions and broker non-votes. Class A Nominee Votes For Votes Withheld Broker Non-Votes Ross M. Cellino 0 Timothy Butler Class B Nominee Votes For Votes Withheld Gerhard J. Neumaier 0 Frank B. Silvestro 0 Gerard A. Strobel 0 Ronald L. Frank 0 Gerard A. Gallagher, Jr. 0 Michael C. Gross 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: January 17, 2013 ECOLOGY AND ENVIRONMENT, INC. /s/Ronald L. Frank Ronald L. Frank Executive Vice President
